Citation Nr: 0843698	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-29 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for claimed degenerative 
arthritis of the lumbosacral spine.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active service from July 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
RO.  

In September 2008, the veteran and his spouse presented 
testimony at a hearing before the undersigned Veterans Law 
Judge (VLJ) held at the RO.  A copy of the hearing transcript 
is of record.   

At the hearing, the veteran submitted additional relevant 
evidence accompanied by a waiver of initial RO consideration.  
This evidence will be considered by the Board in reviewing 
the veteran's claim.   

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

Here, the Board notes that the veteran was afforded a VA 
examination dated in February 2006.  The examiner diagnosed 
the veteran with degenerative arthritis of the lumbar and 
sacral spine, L4 through the upper sacrum.  

Based on a review of the medical records, the examiner 
indicated a negative association between the veteran's 
service and his low back disability, specifically commenting 
on the lack of medical evidence to support a connection 
between the current back disability and the veteran's prior 
military service.  

In this regard, the examiner noted low back complaints in 
service, apparently for two years at that time, aggravated by 
lifting.  The next medical records noted by the examiner were 
not until 1996.  

After the examination, the veteran submitted a July 1978 note 
from his chiropractor indicating that he could return to work 
on July 3, 1978.  He also submitted a workman's compensation 
form indicating that he had strained his back lifting cartons 
on June 28, 1978 and that the veteran had "previous back 
trouble and chiropractic care" before this injury.  

The veteran also testified before the Board that he suffered 
with back pain in service due to a bad landing on a parachute 
jump and due to jumping out of hovering helicopters 
approximately 50 times on missions during his service in the 
Republic of Vietnam.  

In addition, the veteran submitted lay statements from his 
wife (to whom he was married while in the service) and a 
fellow soldier that served with the veteran in Vietnam, 
indicating that he had back pain in service possibly related 
to parachute jumps and jumping out of helicopters with heavy 
packs in Vietnam, and that he had sought chiropractic care 
for his back since right after service.  

Based on the foregoing, the Board concludes that the RO 
should arrange for the veteran's claims file to be reviewed 
by the physician who prepared the February 2006 VA 
examination report (or a suitable substitute if that 
physician is unavailable), for the purpose of preparing an 
addendum that addresses whether the veteran's current low 
back disability had its onset in or is related to his 
military service.  

Specifically, the examiner should comment on the 1978 medical 
evidence indicating that the veteran had been seeking 
chiropractic treatment for back trouble prior to June 1978.  

The examiner should also comment on the testimony of the 
veteran, as well as the lay statements from the veteran's 
wife and fellow soldier, regarding his back pain in service, 
his parachute jumps and jumps with heavy packs from hovering 
helicopters while serving in Vietnam, and his chiropractic 
treatment since service for such low back pain.  

Prior to affording the veteran an updated VA examination, the 
veteran should be afforded an opportunity to submit any 
recent medical records or opinions pertinent to the claim 
that have not already been associated with the veteran's 
claims file.  Here, the Board notes that the veteran 
testified to seeking treatment from VA facilities in Wausau, 
Philmont, and Madison.  

These records have not been associated with the veteran's 
claims file.  In addition, updated records from the 
Marshfield clinic dated since February 2007, and records of 
the veteran's private physician, Dr. Rousch, dated since 
service, should be obtained.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
Veterans Claims Assistance Act, VA must obtain outstanding VA 
and private records.  See 38 U.S.C.A. § 5103A(b)-(c) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159(c) (2007).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date.  

Upon remand therefore, the veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran as to the type of evidence that is 
needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his low back disability.  

This should specifically include the 
veteran's medical and treatment records 
from the VA facilities in Wausau, 
Philmont, and Madison, each dated since 
service, updated records from the 
Marshfield clinic dated since February 
2007, and records of the veteran's 
private physician, Dr. Rousch, dated 
since service.  

The aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  
The veteran may submit medical records 
directly to VA.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims file to be reviewed 
by the physician who prepared the 
February 2006 VA examination report (or a 
suitable substitute if that physician is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's current low back 
disability had its onset in or is related 
to his military service.  All necessary 
special studies or tests should be 
accomplished.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of the 
veteran's low back disability found to be 
present.  

In addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that the veteran's back disability had 
its onset in service or within one year 
of service.  Specifically, the examiner 
should comment on the 1978 medical 
evidence indicating that the veteran had 
been seeking chiropractic treatment for 
back trouble prior to June 1978.  

The examiner should also comment on the 
testimony of the veteran, as well as the 
lay statements from the veteran's wife 
and fellow soldier, regarding his back 
pain in service, his parachute jumps and 
jumps with heavy packs from hovering 
helicopters while serving in Vietnam, and 
his chiropractic treatment since service 
for such low back pain.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  
        
4.  After completing all indicated 
development, the RO should review the 
claim in light of all the evidence of 
record.  If any determination remains 
adverse, he veteran must be furnished 
with a Supplemental Statement of the Case 
and be given an opportunity to submit 
written or other argument in response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




